
	

113 HRES 301 IH: Expressing support for designation of September 2013 as National Ovarian Cancer Awareness Month.
U.S. House of Representatives
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 301
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2013
			Mr. Israel (for
			 himself, Ms. DeLauro,
			 Ms. DeGette,
			 Ms. Sinema,
			 Mr. Fitzpatrick, and
			 Mr. Issa) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of
		  September 2013 as National Ovarian Cancer Awareness Month.
	
	
		Whereas ovarian cancer is the deadliest of all gynecologic
			 cancers;
		Whereas ovarian cancer is the 5th leading cause of cancer
			 deaths among women in the United States;
		Whereas, in 2013, approximately 22,240 new cases of
			 ovarian cancer will be diagnosed and 14,030 women will die of ovarian cancer in
			 the United States;
		Whereas these are deaths of our mothers, sisters,
			 daughters, family members, and community leaders;
		Whereas the mortality rate for ovarian cancer has not
			 significantly decreased since the War on Cancer was declared 40
			 years ago;
		Whereas the relative 5-year survival rate is 44 percent,
			 although survival rates vary depending on the stage of cancer at the time of
			 diagnosis;
		Whereas the lack of a reliable early detection test means
			 that approximately 75 percent of cases of ovarian cancer are detected at an
			 advanced stage;
		Whereas all women are at risk for ovarian cancer, and 90
			 percent of women diagnosed with ovarian cancer do not have a family history
			 that puts them at a higher risk;
		Whereas some women, such as those with a family history of
			 breast or ovarian cancer, are at a higher risk for ovarian cancer;
		Whereas the Pap test is sensitive and specific to the
			 early detection of cervical cancer, but not ovarian cancer;
		Whereas there is currently no reliable early detection
			 test for ovarian cancer;
		Whereas many people are unaware that the symptoms of
			 ovarian cancer often include bloating, pelvic or abdominal pain, difficulty
			 eating or feeling full quickly, urinary symptoms, and several other symptoms
			 that are easily confused with other diseases;
		Whereas awareness of the symptoms of ovarian cancer by
			 women and health care providers can lead to a quicker diagnosis;
		Whereas, in June 2007, the first national consensus
			 statement on ovarian cancer symptoms was developed to provide consistency in
			 describing symptoms to make it easier for women to learn and remember the
			 symptoms;
		Whereas there are factors that are known to reduce the
			 risk for ovarian cancer and that play an important role in the prevention of
			 the disease, such as prophylactic surgery, the use of oral contraceptives, and
			 breastfeeding;
		Whereas each year during the month of September, the
			 Ovarian Cancer National Alliance and its partner members hold a number of
			 events to increase public awareness of ovarian cancer; and
		Whereas September 2013 should be designated as
			 National Ovarian Cancer Awareness Month to increase public
			 awareness of ovarian cancer: Now, therefore, be it
		
	
		That the House of Representatives
			 supports the designation of National Ovarian Cancer Awareness Month.
		
